DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 13, 15-19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US 2014/0174612, of record) and further in view of Urata (US 2014/0124117, newly cited) and optionally in view of Lee (KR 20080094981, of record) and/or Riedl (DE 4237297, of record).  
As best depicted in Figures 1 and 2, Yoshikawa is directed to a tire construction comprising a carcass 7 (body ply) wrapped around respective bead cores 1 and respective bead fillers (no reference character provided- triangular component radially above said bead cores).  The tire of Yoshikawa further includes a rubber layer or tape that extends between first and second bead areas (claimed abrasion areas) and is wrapped around respective cores and fillers and includes a conductive substance, such as metal powders (Paragraph 40 and Figures 1 and 2).    
In terms of the claims, it is believed that at least some of the conductive metal powders would be present on a surface of the rubber strip and thus correspond with the claimed invention (rubber matrix can be broadly viewed as adhesive strip and exposed metal powder would be “disposed on” said adhesive strip).  In the event that such an interpretation is 
	Lastly, regarding claim 1, while Yoshikawa fails to describe or depict a high turnup structure (in the belt), it is extremely well known and conventional to extend carcass turnups into the belt region to provide additional reinforcement over the sidewall portions.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a high carcass turnup in the tire of Yoshikawa for the benefits detailed above.  It is emphasized that a fair reading of Yoshikawa does not limit the carcass turnup end location and the arrangements encompassed by the claims are consistent with those that are commonly used in the tire industry and they provide benefits as outlined above. Urata has been additionally applied to expressly evidence the well-known and conventional use of high carcass turnups that extend significantly into the crown region.     
	Regarding claims 2 and 3, Yoshikawa states that at least one of the joint portions includes a conductive substance 30 (Paragraph 32) and such is seen to satisfy the claimed invention.  When using three joint portions, for example, first, second, and third conductive substances would be present at spaced apart locations in the tire circumferential direction.   

	As to claims 7, 19, and 24, the claimed conductivity values are consistent with those that are commonly used in tire applications.  This position was set forth by the Examiner in the previous communication and remains unchallenged by Applicant- as such, it is seen to constitute Admitted Prior Art.
  	Regarding claim 8, the conductive substance can extend continuously between respective bead areas (Figure 2) or can be discontinuous at a tire centerline (Figure 6) and such encompasses embodiments in accordance to the claimed invention. Also, conductive rubber layer 13 can be viewed as an “undertread” (nonconductive rubber 10 can be viewed as the claimed tread rubber layer).
	With respect to claims 13 and 21, the claimed carbon black loading is consistent with those commonly used in a wide variety of tire components, including the tire sidewall.  This position was set forth by the Examiner in the previous communication and remains unchallenged by Applicant- as such, it is seen to constitute Admitted Prior Art.  
	As to claim 15, Figures 1, 2, and 6 depict the claimed arrangement (emphasis on Figure 1 in which conductive substance 30 is wrapped around bead core and extends beyond a bead filler height).
   	Regarding claim 16, a fair reading of Yoshikawa suggests the inclusion of a conductive substance that extends to an end of a carcass turnup portion (see Figures 1 and 2).  When 
	With respect to claims 17, 18, and 22, as detailed above, Yoshikawa teaches a continuous or discontinuous arrangement for the conductive substance (Paragraph 47) and such is seen to encompass the claimed arrangements, there being no conclusive showing of unexpected results for the claimed arrangements.
4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Urata, Lee, and Riedl as applied in claim 16 above and further in view of Engels (US 5,124,408).  
As detailed above, Mitarai is directed to a tire construction comprising a tread 30.  In such an instance, Mitarai is completely silent with respect to the tread composition.  
Engels, on the other hand, is similarly directed to a tire comprising a tread, wherein said tread is formed with gel-containing composition and designed to, among other things, provide reduced hysteresis losses (Column 1, Lines 5+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread composition of Engels in the tire of Yoshikawa for the benefits detailed above (use of a silica-filled rubber composition from Engels remains consistent with the desire of Yoshikawa to use a nonconductive rubber in the tread).  In such an instance, the tread of Engels is located radially outward of or above the belt assembly and thus satisfies the claimed arrangement.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4, 7, 8, 13, 15-22, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 17, 2021